DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al (USPN 9,553,277).
Regarding claim 1, Chi et al disclose an organic electroluminescence device, comprising:
a first electrode 202 [see Fig. 4];
an emission layer 206 disposed on the first electrode; and
a second electrode 210 disposed on the emission layer,
wherein the emission layer comprises an organometallic compound comprising an iridium atom, and a first ligand and a second ligand, which are combined with the iridium atom,
the first ligand comprises a substituted or unsubstituted phenyl ligand, a substituted or unsubstituted pyrazole ligand combined with the phenyl ligand, and a substituted or unsubstituted five-member ring N-heterocycle carbene ligand combined with the phenyl ligand [see col. 4, lines 26-64; specifically wherein the first ligand comprises a substituted or unsubstituted five-member ring N-heterocycle carbene ligand combined with the phenyl ligand, i.e. on the right side of the Ir atom], and
the second ligand comprises a substituted or unsubstituted pyridine ligand, a substituted or unsubstituted pyrazole ligand combined with the pyridine ligand, and a substituted or unsubstituted five-member ring N-heterocyclic carbene ligand combined with the pyridine ligand [see col. 4, lines 26-65; specifically wherein the second ligand comprises a substituted or unsubstituted pyrazole ligand combined with the pyridine ligand, i.e. on the left side of the Ir atom, wherein A1 and/or A2 are disclosed to be optionally pyrazole; see also col. 6, lines 24-32].
Regarding claim 2, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the substituted or unsubstituted five-member ring N-heterocyclic carbene ligand in each of the first ligand and the second ligand is a substituted or unsubstituted imidazole N-heterocyclic carbene derivative [see col. 5, lines 5-14 and col. 6, lines 24-32].
Regarding claim 4, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the emission layer comprises a host and a dopant, and
the dopant comprises the organometallic compound [see col. 34, lines 21-23].
Regarding claim 5, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the emission layer is configured to emit blue light [see col. 3, lines 45-47].
Regarding claim 7, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the emission layer is configured to emit light having a central wavelength of about 430 nm to about 490 nm [see Table 1].




Allowable Subject Matter
Claims 3, 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, as previously noted in the Non-Final Rejection dated 12 April 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the substituted or unsubstituted five-member ring N-heterocyclic carbene ligand in each of the first ligand and the second ligand is a substituted or unsubstituted imidazole-2-ylidene, a substituted or unsubstituted benzimidazol-2-ylidene, or a substituted or unsubstituted imidazo pyrazine-2-ylidene; regarding dependent claim 6, as previously noted in the Non-Final Rejection dated 12 April 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a difference Δ(3MLCT-3MC) between a 3MLCT energy level and a 3MC energy level of the organometallic compound is from about 12 eV to about 16 eV; regarding dependent claim 8, and claims 9-12 which depend therefrom, the prior art of record fails to teach or make reasonably obvious wherein the organometallic compound is represented by Formula 11.
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 13 and 17, and claims 14-16 and 18-21 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a compound represented by Formula 12, as in independent claim 13 for use in an organic electroluminescence device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive. Regarding independent claim 1, Applicants allege that Chi et al “does not disclose or suggest the substituted or unsubstituted pyrazole ligand combined with the phenyl ligand” [emphasis in the original]. However, in claim 1, as outlined above, the combination of the substituted or unsubstituted pyrazole ligand with the phenyl ligand is presented in the alternative. The cited art disclose one of the other options, i.e. the substituted or unsubstituted five-member ring N-member ring N-heterocyclic carbene ligand, and thus the claim remains rejected as outlined above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    307
    390
    media_image1.png
    Greyscale

        2
    PNG
    media_image1.png
    307
    390
    media_image1.png
    Greyscale